DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed 02/26/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Konishita et aI (U. S. Patent Application: 2011/026281, hereafter Konishita), further in view of Dennis S. Ulrich et al (U. S. Patent Application: 2010/0132213, here after Ulrich).
Claims 1-2 are rejected. Konishita teaches a method for preparing an electrode for a secondary Battery [title], comprising the steps of:
(i)    mixing and kneading an active material, a binder, and a conductive material together[0004,0025] with a solvent to prepare a slurry in the form of a paste having a solid content of 75 wt%[0091];
(ii)    positioning the slurry in the form of a paste on a current collector; and

Claims 1-2 are rejected. Konishita teaches a method for preparing an electrode for a secondary Battery [title], comprising the steps of:
(i)    mixing and kneading an active material, a binder, and a conductive material together[0004,0025] with a solvent to prepare a slurry in the form of a paste having a solid content of 75 wt%[0091];
(ii)    positioning the slurry in the form of a paste on a current collector; and
(iii)    using a press roller to simultaneously press the slurry in the form of a paste while forming an electrode coating layer on the current collector[0092]. Konishita does not teach passing the current collector through a rolling apparatus (roller). However claimed continuous operation would have been obvious in light of the batch process of the prior art [In re Dilnot, 319 F.2d 188,138 USPQ 248 (CCPA 1963)]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode as Konishita teaches where the 
Claim 6 is rejected. Although in that specific embodiment Konishita does not teach solid content 90% [0091], however in another embodiment of Konishita teaches the concentration of the solid content is 90% [0048]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode as Konishita teaches where the solid content of the paste is 90%, because Konishita's specific embodiment can be applied for electrode paste with solid content of 90% with expectation of success.
Claim 7 is rejected. Konishita teaches the amount of binder in the solid content of the paste is 5% [0091], but does not specifically teaches the amount of the binder in the slurry (paste). However Konishita also teaches adding NMP to the solid content to make the paste and for amount of 129.2 gr per 100 gr of the active material [0089]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode as Konishita teaches where the binder in the paste (slurry) is within the claimed range (~ 2.3%), because Konishit's teaches 
Claim 8 is rejected as Konishita teaches the binder is polyvinylidene fluoride [0091].
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Konishita et al (U. S. Patent Application: 2011/0262811, here after Konishita), Dennis S. Ulrich et al (U. S. Patent Application: 2010/0132213, here after Ulrich), further in view of Hideki Kaido et a I (U. S. Patent Application: 2001/0012588, here after Kaido).
Claim 4 is rejected. Konishita teaches passing current collector through a roller, but does not the current collector is fed by an unwinding roll interlocked at a predetermined interval in the rolling apparatus. Kaido teaches a method of making electrode for secondary batteries by applying a paste to current collector, wherein the current collector is fed by an unwinding roll interlocked at a predetermined interval in the rolling apparatus [fig. 8]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode as Konishita and Ulrich teach wherein the current collector is fed by an unwinding roll interlocked at a predetermined interval in the rolling apparatus, because it is a suitable continuous method for making electrode for secondary batteries by applying paste.
Claim 5 is rejected for the same reason claim 4 is rejected above. Kaido teaches the current collector on which the electrode coating layer is formed is transferred to a winding roll interlocked at a predetermined interval in an opposite direction to that of the unwinding roll in the rolling apparatus [fig. 8].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Konishita et al (U. Patent Application: 2011/0262811, hereafter Konishita), Dennis S. Ulrich et al (U. S. Patent Application: 2010/0132213, here after Ulrich), further in view of Yozo Uchida (U. S. Patent Application: 2016/0149217, hereafter Uchida).
Claim 9 is rejected. Konishita teaches adjusting viscosity of the paste but does not teach adding thickening agent. Yozo teaches a method of making electrode for secondary batteries and teaches adjusting viscosity with adding thickening agent tothe paste [0026, 0033]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode as Konishita and Ulrich teach wherein a thickening agent (thickener) is added to the paste because it helps adjusting the viscosity.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Konishita et al (U. S. Patent Application: 2011/0262811, hereafter Konishita), Dennis S. Ulrich et al (U. S. Patent Application: 2010/0132213, here after Ulrich), further in view of Kazuki Okuno et al (U. S. Patent Application: 2016/0149224, here after Okuno).
Claim 10 is rejected. Konishita does not teach the electrode layer has porosity of 10-40%. Okuno teaches a method of making electrodes and teaches the electrode layer has a porosity of 10%-40% [0021]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode as Konishita and Ulrich teach wherein the porosity of the electrode layer is 10%-40%, because it is a suitable porosity for electrode layer(positive electrode) of secondary batteries.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/26/21, with respect to the rejection(s) of claim(s) 1-2, 4-10 under 35 U.S.C 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uldrich et al. Uldrich teaches a drying apparatus for drying paste for making batteries and there is no separate drying step after substrate comes out of the dryer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712